Pearson, J.
Many depositions Were read on the heating. We are satisfied that Mrs. Taylor had mental capacity to make a deed, but she was very feeble, both in body and mind, and was in a condition to be easily imposed on.
There is no proof,that any fraud or circumvention was used, or any advantage taken of the old lady. The donee was her grand son; she executed the deed voluntarily and surrendered the possession of the property; the deed was registered ; and she lived four years afterwards, during which time she made no complaint of having been imposed on, and expressed no wish to have the deed set aside. Indeed, it appears, that the deed makes nearly the same disposition of her property, that she had made by a will executed the year before.
Fair argument and persuasion may be used to obtain the execution of a deed or will. There is no evidence in this case, that any advantage was taken or any undue influence exercised. The plaintiff fails entirely to make out a ground to assail a will, much less a deed.
Per Curiam.
Bill dismissed with costs.